Execution Version



FOURTH AMENDMENT
TO EQUIPMENT LEASE AGREEMENT
This FOURTH AMENDMENT, dated as of March 22, 2013 (this “Amendment”), to that
certain Equipment Lease Agreement, dated as of June 24, 2010 (as amended through
the date hereof, the “Equipment Lease Agreement”), between CHICOPEE, INC., a
Delaware corporation (the “Lessee” or the “Company”), and GOSSAMER HOLDINGS,
LLC, a Delaware limited liability company (the “Lessor”).


WITNESSETH:


WHEREAS, the Lessee and the Lessor have agreed to make certain amendments to the
Equipment Lease Agreement on the terms and conditions contained herein;


NOW THEREFORE, the parties hereto hereby agree as follows:


1.Defined Terms.
    
Unless otherwise defined herein, terms defined in the Equipment Lease Agreement
and used herein shall have the meanings given to them in the Equipment Lease
Agreement.


2.    Amendments to Equipment Lease Agreement and Appendix I.


The Equipment Lease Agreement and Appendix I are hereby amended by:


(a)
deleting the definition of “First EBO Date” in its entirety and all references
to such defined term (including without limitation references in Sections 3(b)
and Exhibit No. 1).



(b)
deleting the definition of “First EBO Price” in its entirety and all references
to such defined term (including without limitation references in Section 3(a),
3(b) and Exhibit No. 1).



(c)
changing the defined term “Second EBO Date” and all references thereto
(including without limitation references in Sections 3(b), 19(d) and Exhibit No.
1) to “EBO Date”.



(d)
changing the defined term “Second EBO Price” and all references thereto
(including without limitation references in Sections 3(a), 3(b), 19(d) and
Exhibit No. 1) to “EBO Price”.



(e)
deleting Section 19(c) in its entirety and inserting in lieu thereof the
following:



“(c) Intentionally Omitted.”


3.    Amendments to Appendix II.


Appendix II of the Equipment Lease Agreement is hereby amended by:


(a)
deleting the Total Leverage Ratio covenant in its entirety and inserting in lieu
thereof the following:



“Total Leverage Ratio. The Total Leverage Ratio as of the end of any fiscal
quarter of PGI for which financial statements are available shall not exceed (a)
for the fiscal quarter ending April 2, 2011 and each fiscal quarter thereafter
through the end of fiscal year 2013, 4.85 to 1.00, (b) from and after the end of
fiscal year 2013 through the end of fiscal year 2014, 4.50 to 1.00, (c) from and
after the end of fiscal year 2014 through the end of fiscal year 2015, 4.25 to
1.00, (d) from and after the end of fiscal year 2015 through the end of fiscal
year 2016, 4.00 to 1.00 and (e) thereafter, 3.75 to 1.00.”


(b)
deleting the definition of “Total Debt” in its entirety and inserting in lieu
thereof the following:



‘“Total Debt” means as of any date of determination, (x) the aggregate principal
amount of all Indebtedness (including, without limitation, all letters of
credit, but excluding for all purposes

1



--------------------------------------------------------------------------------



indebtedness attributable to the Site Lease), less (y) the total amount of
unrestricted cash, in each case as listed on the balance sheet of PGI and its
subsidiaries as of the most recent financial statement available and determined
on a consolidated basis in accordance with generally accepted accounting
principles.’


4.    Effectiveness.
This Amendment shall become effective as of the date (the “Amendment Effective
Date”) on which the Lessor shall have received (i) counterparts hereof duly
executed by the Company and the Lessor and (ii) evidence that the Company has
paid all costs and expenses pursuant to Section 5 hereto.
5.    Cost and Expenses.
The Company hereby shall pay Lessor for all reasonable and documented
out-of-pocket expenses incurred by Lessor in connection with the preparation,
negotiation, execution and delivery of this Amendment, including but not limited
to the reasonable and documented fees, charges and disbursements of attorneys
for Lessor with respect thereto. The Company shall pay these expenses directly
to Winston & Strawn LLP, Lessor’s legal counsel.
6.    Representations and Warranties.
The Lessee hereby represents and warrants that, on and as of the Amendment
Effective Date, after giving effect to this Amendment:
(a)    The Lessee is in good standing under the laws of the state of its
jurisdiction of incorporation.


(b)
The Lessee is duly authorized to execute and deliver this Amendment and is duly
authorized to perform its obligations hereunder.



(c)
The execution, delivery and performance by the Lessee of this Amendment do not
and will not (i) require any consent or approval of any federal, state, local or
municipal governmental authority or any other entity or person, except where the
failure to obtain any of the foregoing would not have a Material Adverse Effect
or (ii)  (A) violate any judgment, order, law, regulation, or rule applicable to
Lessee or any provision of Lessee’s charter or bylaws or (B) result in any
breach of, constitute a default under or result in the creation of any lien,
charge, security interest or other encumbrance (other than Permitted Liens) upon
the Operative Documents or any Equipment pursuant to any indenture, mortgage,
deed of trust, bank loan or credit agreements or other material instrument
(other than the Equipment Lease Agreement) to which the Lessee is a party.



(d)
This Amendment is the legal, valid and binding obligation of the Lessee,
enforceable against the Lessee in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting enforceability of creditors’
rights generally and to general principals of equity.



(e)
No Default has occurred and is continuing; and



(f)
Each of the representations and warranties of the Lessee in the Equipment Lease
Agreement is true and correct in all material respects, on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).



7.    Continuing Effect.
Except as expressly amended hereby, the Equipment Lease Agreement shall continue
to be and shall remain in full force and effect in accordance with its terms.
From and after the date hereof, all references in the Equipment Lease Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import
shall be to the Equipment Lease Agreement as amended hereby. This Amendment
shall constitute an Operative Document for purposes of the Equipment Lease
Agreement and the other Operative Documents.

2



--------------------------------------------------------------------------------



8.    Counterparts.
This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
9.    Headings.
Section headings used in this Amendment are for convenience of reference only,
are not part of this Amendment and are not to affect the constructions of, or to
be taken into consideration in interpreting, this Amendment.
10.    GOVERNING LAW.
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


[Signature page follows]

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.


CHICOPEE, INC.




By:    /s/ Dennis E. Norman         
    Name: Dennis E. Norman
    Title: Chief Financial Officer





4



--------------------------------------------------------------------------------



GOSSAMER HOLDINGS, LLC




BY: GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE, its member


By:    /s/ Brian E. Miner________________
Name: Brian E. Miner
Title: Duly Authorized Signatory






BY: ING SPUNMELT HOLDINGS LLC, its member


By:    /s/ Jerry L. McDonald ____________
Name: Jerry L. McDonald
Title: Director

5

